OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                              AUSTIN
GROVER SELLERS
ATTORNEYGENERAL
Nonorsblo c. i'.lookhart,                 pa@   %




              *It shall         be unlaaful         for any   person,
     oorporetlon,          m-8, psrtnirship,           6s6aol6tian
     or WlLwll ln           tku.t:        l * l 80 u s6  th e term
     l   l   * ‘tr u ss’    l    l   l   in it. n.m. lktlonery
     or 66vsrtl*ing.      Frorldsd,     lmwerar, that
     tb ls ertlals sh a ll a o t a p p ly l . * ( 3) o th e r
     oorpor6tlOas   herstofore     or hsraefter    or~nizsa
     under the 16~6 pi this stst. or bf the United
     3tsts.to :.wm
                extant                   thst   luoh oorponflorl*
     6~ mothorlma under thslr ahsrter or ths
     1.6. of thir Mate or the United Ststss to
     oonduot suab b,asln666or tomyse suoh term. *                       l   *-
Eonorsble   0. Y. Lookhart,    pape   3




            "1.   .$iusllQ 66 euardlan,    ourator,    er-
      sautor.,administrator, asslmms, paoeiver.,
      trdtro by sppolntinent of ony oourt or under
      will, or d69061tary or money in oourt, without
      glrlnc bond as suoh.
            -2.   Beoo8n6 sole guarantor or ourety in or
      upon mny bond requlrod to be glrsn under the laws
      of this Stste, any other statute to the oontrsry
      notwlthstandl.qpa

            Haw$hs   8p&a~i3'isath'krity   aonfsrrsd    by thlr artlole
1s not~Xtdtd:%o      bsuks Is trae,~it~Snolua~s        atat@     benklq
sorparstleam.~ut iQ'likewlse inoludoa any other domestlo oor-
porstlon and any othsr sorporstlon oresnlzed undur the laws
0r sa o th s  l
              r t*to a90n~wrhsA.a oondltlone. M~6owH,              It in-
o lud~6  a my p wso n :.o     l*8ooistdoa'
                                r              bt 9eraan..:':89sol.lpavers
are not ~6cn)l.l Mae               Cuaotlons;,aor ladsed~srs they es-
6sntlsl ~.~9~Sons~SIL.o.o~1160tloa         r$Ch the oorporsto    purpose
of other o~por.t&uWP...~Thsf.lr~~wre..a6rsordiIibCy               powers
oobterr&l ~~~~h~...~laa...~f~.p)r~*~.andaor9vrsbions msn-
tlonod a# ,&% t&o:aqw            Q& bol&ant.l.-~por.ra~po8Bo88.d~    by
an ordtii+&sP;IC1~           )oSgor.te purpasi. 2hl.4 bslag true,
then Is ,a?$#ig,           #)hor$Cy. go.         .po~866~r'~:.of~~6uoh
extr.ordI&strg.Sd&~.sry powers to us. the word *truatw for
tbe adro~t~&f          'bi Its bus1as.s. To permit it $0 iloso
would be ~81,uUt@          tq al~lrqC the:publlo, ~lbcwwmr,'.ths
po.ee@~ioa df L&p&  .: ,..
                        ~~***e~dliis~.etat~tor~pewr8 .lrnot
suoh rw'tb .o'utqqtiie~by'*)i$u~thq pII ~$.~,a*b..wrds:.for-
alaash’@*   TtraW,’      irilther:  iihdalll,tho   ohrtqr..4tI .o,.whmrethe
eitoof 9ii%S &Yf.lldtlM"~.t~li&&'.Co                be ‘ramediesor pnrsntsd
by the $irohfbltionof Art1016 8, Chapter IX oi th. Bsnklnu
Code.
                                                fdurr vary truly~




OSlZd